Citation Nr: 1140731	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include a stomach ulcer, gastritis, and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2010, the Board remanded the claim for further development.

The RO adjudicated the issues of entitlement to service connection for hiatal hernia and stomach ulcers.  Gastritis has also been diagnosed.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for a gastrointestinal disorder, to a stomach ulcer, gastritis, and hiatal hernia.  Therefore, the issue is as stated on the title page.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam, and his service in Korea was after the period recognized by the Department of Defense as the time Agent Orange was used in Korea.  There is no evidence that the claimant was exposed to herbicides while service in Korea.

2.  Peptic ulcer disease was not compensably disabling within a year of the Veteran's separation from active duty.

3.  There is no competent or credible evidence of a nexus between any diagnosed gastrointestinal disorder, to include a stomach ulcer, gastritis, and hiatal hernia, and service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include a stomach ulcer, gastritis, and hiatal hernia, was not incurred in or aggravated by service, and peptic ulcer disease may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 and March and June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Board further notes that, in the July 2007 letter, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was most recently readjudicated in October 2010. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service treatment records and some VA treatment records.  The appellant submitted private treatment records.  Pursuant to the March 2010 remand, VA asked the Veteran in the March 2010 correspondence to identify any treatment since April 2008.  The appellant did not respond.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  Although the appellant testified at the December 2009 hearing that he was currently being treated at a VA medical center for his gastrointestinal disorder, there is no indication that the current treatment records contain any medical nexus opinions.  Therefore, a remand to obtain these records is unnecessary.

Pursuant to the March 2010 remand, the claimant underwent a VA examination in July 2010, and the VA examiner rendered a medical nexus opinion.  In an October 2011 written brief presentation, the representative challenged the adequacy of the medical nexus opinion on the basis that the "rationale was a non sequitur" because the appellant had myalgia in his soleus.  The representative did not provide any additional basis.  The July 2010 VA examiner discussed the in-service gastrointestinal symptomatology in great detail and included a discussion of the appellant's history and pertinent examination findings.  The representative is merely expressing disagreement with the examiner's conclusion.  Hence, the VA medical opinion is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, VA complied with the directives of the March 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations regarding service connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as peptic ulcer disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases does not include peptic ulcer disease, gastritis, and hiatal hernia.  38 C.F.R. § 3.309(e).

The United States Department of Defense ("DOD") has confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21- 1MR, Part VI, Chapter 2, Section B.

Notably, even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran contends that his gastrointestinal disorder is the result of in-service gastric symptomatology noted in service, and his representative also argues that the disorder is the result of Agent Orange exposure while he was stationed in South Korea during his active duty.  

As noted by the Board in its March 2010 decision on other issues, the Veteran's exposure to herbicides is not presumed.  The record shows that the appellant had active duty from September 1973 to September 1975 and served in the Army in Korea during the Vietnam era.  The Board notes that exposure to Agent Orange is conceded for those veterans assigned to specific units in the DMZ in Korea from April 1968 to July 1969.  While the veteran served in Korea during the Vietnam era, he is not presumed to have been exposed to Agent Orange because he did not serve in Korea until after September 1973, over four years after the presumptive period for Agent Orange exposure ended.  In his August 2007 statement, the Veteran claims that he was exposed to Agent Orange merely because he served in Korea.  Similarly, the representative in the October 2011 written brief presentation indicates that the appellant's battalion was at least near the DMZ.  There is, however, simply no evidence that the claimant was exposed to herbicides while service in Korea.  A preponderance of the evidence shows that the Veteran was not exposed to herbicides while on active duty.

Thus, while the Veteran is not entitled to service connection for a gastrointestinal disorder as secondary to herbicide exposure, as discussed above, he is still entitled to a review of his claim to determine whether service connection can be established on a direct basis.  Combee, 34 F.3d at 1043-44.  

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that a gastrointestinal disorder was not demonstrated in-service; that peptic ulcer disease was not compensably disabling within a year of separation from active duty; and there is no nexus between a gastrointestinal disorder and service.  Moreover, the Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of gastrointestinal symptomatology since separation from active duty.

The Veteran's service treatment records are silent to any complaints of, treatment for, or diagnosis of any gastrointestinal disorder except for complaints of stomach cramps after running in October 1973.  Physical examination revealed a soft abdomen, active bowel sounds, and pain in the soleus muscle to palpation.  The impression was myalgia.   A gastrointestinal disorder was not diagnosed.  Reports of medical history and examination upon enlistment, both dated in August 1973, noted normal abdomen and viscera.  Examination upon separation dated in May 1975, likewise, noted a normal abdomen and viscera with no diagnosis of a gastrointestinal disorder.

The Board has reviewed all service treatment records, all VA and private treatment records, and the July 2010 VA examination report.  These records do not include any opinion linking a gastrointestinal disorder to service.  These records do not reveal any competent evidence of peptic ulcer disease during service or to a compensably disabling degree within a year of the Veteran's separation from active duty.  VA treatment records show that peptic ulcer disease was first diagnosed in May 2007.  In fact, there is competent evidence that the gastrointestinal disorder is not related to active service.  Specifically, the July 2010 VA examiner opined that it was less likely than not that the Veteran's current stomach ulcer is related to his in-service stomach problem and that it was highly unlikely that the gastrointestinal disorder diagnosed as gastritis and hiatal hernia was related to his in-service stomach complaint.  The examiner's basis was that when the appellant had stomach cramps during running, there were no symptoms of nausea, vomiting, or gastritis, and that the diagnosis was myalgia.  

As for continuity of symptomatology, the Veteran claims that he has had gastrointestinal symptomatology since his active service.  The appellant is competent to report his symptomatology, but the Board finds him not credible.  Again, he voiced no complaints of gastrointestinal symptoms when examined for separation and there is an absence of evidence that he sought treatment for such symptoms for many years thereafter. The July 2010 VA examiner in essence rejected the Veteran's claim of continuity of symptomatology by opining that the gastrointestinal disorder was not related to service. 

The only other evidence linking the gastrointestinal disorder to service is the statements and testimony of the Veteran.  Peptic ulcer disease, gastritis, and hiatal hernia are disorders for which lay evidence is not competent nexus evidence. Jandreau v. Nicholson,  492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as stomach cramps, he is not competent to offer a medical opinion linking the gastrointestinal disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The appellant testified that a private doctor told him that his hiatal hernia was caused by an in-service strain.  Hearing transcript, page 8.  Notably, however, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In reaching this decision the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include a stomach ulcer, gastritis, and hiatal hernia, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


